Citation Nr: 0507560	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-09 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from March 1972 
to December 1975 and from February 1982 to February 1984.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The Board remanded the issue in 
February 2004 for additional development.  The case now 
returns to the Board for appellate review. 


FINDINGS OF FACT

1.  In a final decision dated in September 1990, the RO 
denied service connection for PTSD. 

2.  Evidence added to the record since the prior final denial 
is cumulative and redundant of the evidence of record at the 
time of the RO's 1990 denial and does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 1990 RO decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C. § 4005(c) 
(1988) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1990) [38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004)].

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in May 2002 
advised him that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  Additionally, a letter sent to the veteran in 
February 2004 informed him of the definition of new and 
material evidence and what constitutes such evidence.  
Specifically, the veteran was advised that to qualify as 'new 
evidence,' it must be submitted to VA for the first time.  He 
was informed that new evidence can be documents, statements 
from lay persons, medical reports, or other similar evidence.  
The letter stated that evidence that is cumulative and tends 
to reinforce a previously established point is not considered 
new.  The veteran was further advised that to qualify as 
'material evidence,' the additional information must relate 
to an unestablished fact necessary to substantiate his claim.  
The February 2004 letter also informed the veteran that new 
and material evidence must raise a reasonable possibility 
that, when considered with all the evidence of record (both 
new and old), the outcome (conclusion) would change.  The 
evidence cannot simply be redundant (repetitive) or 
cumulative of that which was previously of record when the 
veteran's claim was last decided.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The May 2002 letter informed the veteran 
that VA would make reasonable efforts to help him obtain the 
evidence necessary to support his claim, to include medical 
records, employment records, or records from other Federal 
agencies.  Such letter further indicated that VA would obtain 
any records from VA Medical Centers, the military, or private 
providers.  The February 2004 letter informed the veteran 
that VA was responsible for obtaining relevant records held 
by any Federal agency, to include medical records from the 
military, VA hospitals, or the Social Security 
Administration.  The February 2004 letter also indicated that 
VA would make reasonable efforts to obtain relevant records 
not held by any Federal agency, to include medical records 
from state or local governments, private doctors and 
hospitals, or current and former employers.  The veteran was 
also specifically advised that VA had requested copies of 
treatment records from the VA Medical Centers in Topeka, 
Kansas, and Phoenix, Arizona.  The Board notes that the 
Topeka and Phoenix VA Medical Centers indicated that there 
were no records at their respective facilities pertinent to 
the veteran.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The May 2002 letter indicated that if the veteran 
received medical treatment from a private physician or 
hospital, he should complete and return a VA Form 21-4142 
(Authorization and Consent to Release Information to VA form) 
for each facility.  Then, VA would request his treatment 
records; however, it was ultimately his responsibility to 
ensure that VA receives such evidence.  The veteran was 
informed that he must provide sufficient identifying 
information about his records and that it was his 
responsibility to ensure that VA receives all requested 
private records.  The May 2002 letter further requested that 
the veteran complete and return the attached Information in 
Support of Claim for Service Connection for PTSD form.  
Specific directions were provided to the veteran regarding 
the completion of this form.  The February 2004 letter 
specifically requested that the veteran provide Authorization 
and Consent to Release Information to VA forms for Dr. 
Gaynor, his prior place of incarceration, Dr. Waggoner, and 
Wichita State University, as well as any other private 
medical professionals who had treated him for his psychiatric 
complaints.  The veteran was further requested to submit any 
service medical records in his possession, to specifically 
include those from his second period of service, February 
1982 to February 1984.  Thereafter, no response from the 
veteran was received. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2002 letter requested that the 
veteran inform the RO of any additional evidence he would 
considered in his claim.  The February 2004 letter requested 
that the veteran provide VA with any evidence and/or 
information he may have pertaining to his appeal.  

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded a VA examination for the 
purpose of adjudicating his claim.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including psychoses, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f).  

The veteran contends that he currently has PTSD and that such 
is related to his military service in the Navy.  Therefore, 
he claims that he is entitled to service connection for such 
disability. 

By a September 1990 decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  The RO 
indicated that, before final action could be taken on the 
veteran's claim, the RO needed copies of his service medical 
records for February 2, 1982, through February 1, 1984, which 
were requested in the RO's May1990 letters.  As such had not 
been received, the RO disallowed the veteran's claim.  The 
Board notes that documentation contained in the claims file, 
specifically a copy of a Naval Administrative record dated 
February 25, 1984, reveals that the veteran was discharged on 
February 1, 1984, and his medical and dental records were in 
his possession at the time of his discharge.  Such further 
indicated that command contacted him about the records; 
however, they were never received by the command.  At the 
time of the RO's 1990 denial, the veteran's service medical 
records from his first period of duty, as well as a December 
1981 enlistment examination, were of record.  Such failed to 
reveal complaints, treatment, or diagnosis of any psychiatric 
disorder.  Also of record at the time of the prior denial 
were documents detailing the veteran's periods of service, 
namely March 28, 1972, to December 30, 1975, and February 2, 
1982, to February 1, 1984.  Such also indicated that the 
veteran received a Navy Expeditionary Medal, which denotes 
landing on foreign territory or operations deserving special 
recognition for which no other campaign medal has been 
awarded.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).  

As indicated previously, the initial decision denying service 
connection for PTSD was issued in September 1990.  At such 
time, the veteran was notified of the decision and his 
appellate rights.  No further communication was received from 
the veteran regarding a claim for service connection for PTSD 
until March 2002.  Thus, the September 1990 decision is 
final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) 
(West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990) 
[38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the 
veteran filed his claim to reopen in March 2002, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. § 3.156(a) (2004), applies in this 
case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a) (2004).

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final September 1990 
RO decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the 1990 RO decision, the veteran's service personnel 
records and a May 2002 VA examination report was received.  
The veteran's service personnel records detail his Naval 
assignments.  The May 2002 VA examination revealed the 
following: the stressor is conceded by VA due to a Navy 
Expeditionary Medal; the veteran attributes all of his 
problems to being in the Navy; and the veteran does not have 
any of the reliving symptoms needed for a diagnosis of PTSD.  
It was noted that the veteran did have symptoms of 
hyperarousal and some symptoms of psychic numbing, but not 
enough to make the diagnosis of PTSD.  The examiner gave Axis 
I diagnoses of attention deficit/hyperactivity disorder, 
combined type; substance abuse, currently in remission; and 
schizoaffective disorder.  The examiner also gave an Axis II 
diagnosis of antisocial personality disorder.  

The evidence received since 1990 is new in that it was not 
previously of record.  In order for the evidence to be 
material, however, it must relate to an unestablished fact 
necessary to substantiate the claim and also offer a 
reasonable possibility of substantiating the veteran's 
previously denied claim.  38 C.F.R. § 3.156(a).  

At the time of the RO's 1990 decision, there was evidence 
that the veteran served from March 28, 1972, to December 30, 
1975, and February 2, 1982, to February 1, 1984, and received 
a Navy Expeditionary Medal.  There was, however, no diagnosis 
of PTSD, no evidence of a nexus between such and the 
veteran's military service, and no record indicating a 
diagnosis of psychoses within one year following the 
veteran's discharges in December 1975 and February 1984.  The 
only medical evidence received subsequent to 1990 is the May 
2002 VA examination report and such fails to indicate a 
diagnosis of PTSD or relate such diagnosis to any claimed in-
service stressor.  Since the final RO denial, the only 
evidence of a diagnosis of PTSD and a nexus between such and 
service that has been received consists of the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to offer a medical 
diagnosis or render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See 
also Hickson v. West, 11 Vet App (1998) (lay assertions of 
medical causation cannot suffice as new and material evidence 
to reopen a claim).

In the face of the above facts, there is no reasonable 
possibility that evidence received after the RO's 1990 
decision will substantiate the veteran's claim of entitlement 
for service connection for PTSD.  For these reasons, the 
Board finds that the evidence received subsequent to the RO's 
1990 decision is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
PTSD have not been met.  
 

ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for PTSD is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


